DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 October 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figures 1-2:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).
      The drawing of Figure 1 structure and all of Figure 2 contain lines, wording and numbering that are blurry as they have a dot matrix background, which distorts the view.

   Figure 2:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3).


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
   Page 1, page line 19:   A -- comma -- should be inserted prior to the term "such".
   Page 1, page line 22:  The term "human" should be corrected to read
-- humans -- and the term "concentration" should be corrected to read
-- concentrations --.
   Page 2, page line 6:  The first occurrence of the article "a" should be deleted; or the term -- level -- should be inserted prior to the term "above".
   Page 3, page line 17:  The conjunction -- and -- should be inserted after the semicolon.
   Page 3, page line 18:  It is not clear that "dosing" is the correct term. It appears that Applicant is trying to measure/determine the amount of recovered hydrogen sulfide; but dosing is not the correct term. Dosing by definition means (1) to give a dose to; (2) to divide into doses; or (3) to treat with an application or agent (Merriam-Webster).  It doesn't appear that Applicant means for the term to refer to any of these and Applicant has not provided a new meaning for the term by disavowing the common meaning of the term.  Perhaps this is an incorrect translation.
   Page 4, page line 3:  This paragraph should be indented.
   Page 4, page lines 13 and 18:  The conjunction -- and -- should be inserted after each semicolon.
   Page 5, page line 13:  The conjunction -- and -- should be inserted after the semicolon.
   Page 5, page line 14:  It is not clear that "dosing" is the correct term. It appears that Applicant is trying to measure/determine the amount of recovered hydrogen sulfide; but dosing is not the correct term. Dosing by definition means (1) to give a dose to; (2) to divide into doses; or (3) to treat with an application or agent (Merriam-Webster).  It doesn't appear that Applicant means for the term to refer to any of these and Applicant has not provided a new meaning for the term by disavowing the common meaning of the term.  Perhaps this is an incorrect translation.
   Page 6, page line 1:  A -- comma -- should be inserted prior to the term "such".
   Page 6, page line 6:  This sentence should be indented.
   Page 6, page line 13:  The first occurrence of the article "a" should be in parenthesis or some other punctuation to distinguish the first article a used in the step; or the terms "step a" should be within parentheses.
   Page 7, page line 13:  The phrase "to be heated" should be corrected to read
-- heating --; or the term "require" should be corrected to read  -- be required --. 
   Page 7, page line 15:  A -- comma -- should be inserted after the term "Typically".
   Page 7, page lines 17-18:  A -- period -- should be inserted after each occurrence of the abbreviation "min".
   Page 7, page line 20:  The terms "for being" should be corrected to read 
-- to be --; or the terms "being easily analyzed" should be corrected to read
-- easy analyzation --.
	   Page 8, page line 1:  The term "in" should be corrected to read -- is --.
   Page 8, page lines 11-12:  A -- period -- should be inserted after each occurrence of the abbreviation "min".
   Page 8, page line 19:  A -- period -- should be inserted after each occurrence of the abbreviation "min"; and the conjunction -- and -- should be inserted after the second comma.
   Page 9, page line 5:  A -- comma -- should be inserted prior to the term "such".
   Page 9, page line 12:  The term "asorbent" should be corrected to read
-- a sorbent --.
   Page 10, page line 7:  It is not clear that "dosed" is the correct term. It appears that Applicant is trying to measure/determine the amount of recovered hydrogen sulfide; but using dosed is not the correct term.  Dose as a verb by definition means (1) to give a dose to; (2) to divide into doses; or (3) to treat with an application or agent (Merriam-Webster).  It doesn't appear that Applicant means for the term to refer to any of these and Applicant has not provided a new meaning for the term by disavowing the common meaning of the term.  Perhaps this is an incorrect translation.
   Page 10, page lines 8, 11, and 21:  It is not clear that "dosing" is the correct term. It appears that Applicant is trying to measure/determine the amount of recovered hydrogen sulfide; but dosing is not the correct term.  Dose as a verb by definition means (1) to give a dose to; (2) to divide into doses; or (3) to treat with an application or agent (Merriam-Webster).  It doesn't appear that Applicant means for the term to refer to any of these and Applicant has not provided a new meaning for the term by disavowing the common meaning of the term.  Perhaps this is an incorrect translation.  There doesn't appear to be a treatment with an application or agent occurring or a splitting of the measurement into smaller amounts per the definition of the term.
   Page 10, page lines 13, 15, and 18:  It is not clear that "dosage" is the correct term. It appears that Applicant is trying to measure/determine the amount of recovered hydrogen sulfide; but dosing is not the correct term.  Dose as a verb by definition means (1) to give a dose to; (2) to divide into doses; or (3) to treat with an application or agent (Merriam-Webster).  It doesn't appear that Applicant means for the term to refer to any of these and Applicant has not provided a new meaning for the term by disavowing the common meaning of the term.  Perhaps this is an incorrect translation.
	   Page 11, page lines 4 and 13:  The conjunction -- and -- should be inserted after each semicolon. 
  
Appropriate correction is required.

Claim Objections
Claims 1-12 are objected to because of the following informalities:
	   Re claim 1, claim :  The conjunction -- and -- should be inserted after the semicolon.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	   Re claim 1, claim lines 4-10:  The preamble of the claim recites a method of assessing the hydrogen sulfide release capacity of a liquid sample containing one or more sulfur compounds; however, the body of the claim fails to provide an assessment of the release capacity of the liquid.  The claim recites that purging the liquid sample of hydrogen sulfide, recovering the hydrogen sulfide, and dosing the recovered hydrogen sulfide; but again, it is not clear how collecting/dosing the recovered hydrogen sulfide is assessing the release capacity of the liquid.  There doesn't appear to be any correlation/nexus between dosing the recovered hydrogen sulfide and determining a release capacity of the liquid.  Assessment of would suggest that one knows the amount of hydrogen sulfide in the liquid before measurement; and the assessment of the release capacity would involve comparing the end result (recovered hydrogen sulfide) with the known amount at the beginning to determine how much hydrogen sulfide was release given one an indication of the release capacity of the liquid, maybe as a percentage.
	   Re claim 1, claim line 10:  It is not clear what is meant by the term "dosing".  It appears that Applicant is trying to measure/determine the amount of recovered hydrogen sulfide; but dosing is not the correct term. Dosing by definition means (1) to give a dose to; (2) to divide into doses; or (3) to treat with an application or agent (Merriam-Webster).  It doesn't appear that Applicant means for the term to refer to any of these and Applicant has not provided a new meaning for the term by disavowing the common meaning of the term.  Perhaps this is an incorrect translation.

	   Re claim 11, claim lines 3-5:  First, it does not appear that an assessment is actually occurring (see above argument with respect to claim 1); and second, it is not clear how one can select the sample with the lowest release capacity.  This would again assume the one knows the amount of hydrogen sulfide initially contained within the liquid sample.  All that appears to be happening is the amount of hydrogen sulfide recovered from each liquid sample is being recovered and measured; but, it is difficult to make any assessment of release capacity of the liquid.  One just knows that one liquid had more hydrogen sulfide contained within than another liquid, nothing else.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over "Identification and Quantification of Sulfur and Nitrogen Containing Odorous Compounds in Wastewater" (Hwang et al.).

	   With respect to the limitations of claim 1, Hwang et al. discloses a method for measuring the amount of hydrogen sulfide within a liquid sample, comprising the steps of:  
      a) Placing a volume of the liquid sample in a purge vessel so as to obtain a liquid phase and a gaseous phase in a flask (liquid wastewater is contained within a sample bottle/purge vessel to obtain a liquid phase and a gas phase - page 712 and Figure 1);
      b) Purging the gaseous phase with an inert gas stream for a determined period of time (gas phase contained within sample bottle is purged with inert gas for a period of time to be gathered within a collection bag - Figure 1 (top));
      c) Passing the purged gaseous phase through a hydrogen sulfide trap (purged gas collected within the collection bag is introduced to a cold trap - Figure 1 (middle)); 
      d) Recovering hydrogen sulfide from the hydrogen sulfide trap (trap is heated while flushed with carrier gas - Figure 1 (bottom)); and 
      e) Dosing the recovered hydrogen sulfide (recovered gas is submitted to a GC-FPD for determination of the amount of hydrogen sulfide within the liquid sample - Table 2 and Figure 1 (bottom)).

	   With respect to the limitations of claim 3, Hwang et al. further disclose that the sulfur compound is a thiol (Table 2 (page 714) discloses methyl mercaptan, which is also known as methanethiol, which is the simplest thiol), or a thio-ether (Table 2 (page 714) discloses Dimethyl sulfide, which is also known as dimethyl thioether).

	   With respect to the limitation of claim 4, Hwang et al. further disclose that the liquid sample has a boiling temperature of at least 80°C (liquid sample is wastewater, which has a boiling temperature of about 100°C, which is at least 80°C). 

   With respect to the limitation of claim 5, Hwang et al. further disclose that the purge vessel is kept at a temperature from 40°C to 60°C (sample/purge vessel is placed within a water bath maintained at 40°C - Figure 1 (top)).

   With respect to the limitation of claim 6, Hwang et al. disclose all of the limitations of the base claim including that the flow rate of the inert gas stream during step b) or c) is 15 mL/min.  Hwang et al. fail to disclose that the flow rate is from 20 mL/min to 90 mL/min; however, the Examiner argues that such a range is a choice of design that would be well within the purview of one of ordinary skill in the art as a means of providing a wide range of flow rates to reduce the amount of purging time.  Hwang et al. disclose a flow rate of 15 mL/min over a period of seventy minutes; and use of the flowmeter shown in Figure 1 would allow one to increase the flow rate of the inert purging gas.  Applicant does not recite that the flow rate is critical to the operability of the method; and changing flow rates for a process is a variable that is obvious to one of ordinary skill in the art to modify the purge time.

   With respect to the limitation of claim 7, Hwang et al. further disclose that the inert gas is chosen from helium, nitrogen (Figure 1), or hydrogen.

   With respect to the limitation of claim 8, Hwang et al. disclose all of the limitations of the base claim including that the period of time of the purging step b) is seventy minutes.  Hwang et al. fail to disclose that the purge time is from 2 min. to 12 min.; however, the Examiner argues that such a range is a choice of design that would be well within the purview of one of ordinary skill in the art as a means of providing a reduction is the purging and testing time.  Hwang et al. disclose a flow rate of 15 mL/min over a period of seventy minutes; and use of the flowmeter shown in Figure 1 would allow one to increase the flow rate of the inert purging gas; and thus, reduce the purging time.  Applicant does not recite that the purge time is critical to the operability of the method; and changing the purge time is a variable that is obvious to one of ordinary skill in the art to modify the amount of time the test requires.

   With respect to the limitations of claim 9, Hwang et al. further disclose that the trapping step c) is performed by adsorption (purged gas collected in an adsorption tube cooled by liquid argon - page 712, right column and Figure 1 (middle)).

With respect to the limitation of claim 10, Hwang et al. disclose all of the limitations of the base claim including that the measuring step d) is performed with gas chromatography.  Hwang et al. fail to disclose that the measuring step d) is performed by gas chromatography coupled with mass spectrometry.  Hwang et al. disclose (page 713 - Results and Discussion) that FPD is utilized instead of MS because FPD has a higher selective sensitivity for sulfur compounds than MS.  Thus, Hwang et al. has contemplated gas chromatography coupled with mass spectrometry.  It is well within the purview of one of ordinary skill in the art at the time of filing to use GC-MS in a testing sequence, but Hwang et al. notes that GS-FPD is more accurate in detecting sulfur compounds.


Claims 2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over "Identification and Quantification of Sulfur and Nitrogen Containing Odorous Compounds in Wastewater" (Hwang et al.) as applied to claim 1 above, and further in view of US 2016/0090655 (Pou et al.).
   With respect to the limitations of claim 2, Hwang et al. disclose all of the limitations of base claim 1, but fails to disclose that the liquid sample is a corrosion inhibitor, an oil wetting agent, a solid dispersing agent, a scale inhibitor, an anti-foulant, an oxygen scavenger, a foaming agent, or a mixture thereof.
    Pou et al. disclose formulations for inhibiting corrosion of metals used in the oil industry, whereby it is known that typical corrosion inhibitors have a tendency to develop undesired odors from sulfur derivatives that decompose into hydrogen sulfide (paragraph [0004]).  Pou et al. further disclose that a hydrogen sulfide release capacity of a reference corrosion inhibitor (R2) is measured by placing a measured amount of the corrosion inhibitor within a flask, which is kept in storage at a temperature of 60°C for period of time (8 days) (Example 2 - paragraphs [0063], [0089-0095] and [0099-0100] and Table 2).  One of ordinary skill in the art at the time of filing would be motivated to test the release capacity of hydrogen sulfide from a corrosion inhibitor as a means of providing adequate protection for workers from the toxic release of hydrogen sulfide from products being in storage (paragraph [0004], lines 5-12).  

   With respect to the limitations of claim 11, Hwang et al. disclose all of the limitations of base claim 1, but fails to disclose selecting a liquid sample among a group of different samples; assessing the hydrogen sulfide release capacity of each liquid sample; and selecting the sample which has the lowest hydrogen sulfide release capacity.
   Pou et al. disclose formulations for inhibiting corrosion of metals used in the oil industry whereby it is known that typical corrosion inhibitors have a tendency to develop undesired odors from sulfur derivatives that decompose into hydrogen sulfide (paragraph [0004]).  Pou et al. further disclose comparing hydrogen sulfide release capacity of a reference corrosion inhibitor (R2) against different liquid samples with different formulations (C2, Inv2a, and Inv2b) (Table 2).  The measurements involve placing a measured amount of the corrosion inhibitor within a flask, which is kept in storage at a temperature of 60°C for period of time (8 days) (Example 2 - paragraphs [0063] and [0089-0100] and Table 2).  The formulation Inv2b (paragraph [0098] and Table 2) would be the selected corrosion inhibitor/sample as this formulation evolves the least amount of hydrogen sulfide.  One of ordinary skill in the art at the time of filing would be motivated to test the release capacity of hydrogen sulfide from multiple corrosion inhibitors as a means of minimizing the amount of hydrogen sulfide produced, which can be exposed to workers from the toxic release of hydrogen sulfide from products being in storage (paragraph [0004], lines 5-12).  

   With respect to the limitations of claim 12, Hwang et al. disclose all of the limitations of base claim 1, but fails to disclose selecting a liquid sample; assessing the hydrogen sulfide release capacity of each liquid sample; and c15omparing the hydrogen sulfide release capacity with a threshold value.
   Pou et al. disclose formulations for inhibiting corrosion of metals used in the oil industry whereby it is known that typical corrosion inhibitors have a tendency to develop undesired odors from sulfur derivatives that decompose into hydrogen sulfide (paragraph [0004]).  Pou et al. further disclose comparing hydrogen sulfide release capacity of a reference corrosion inhibitor (R2) against different liquid samples with different formulations (C2, Inv2a, and Inv2b) (Table 2).  The measurements involve placing a measured amount of the corrosion inhibitor within a flask, which is kept in storage at a temperature of 60°C for period of time (8 days) (Example 2 - paragraphs [0063] and [0089-0100] and Table 2).  The formulations (Inv2a and Inv2b) (paragraph [0098] and Table 2) are compared with a threshold (zero evolved hydrogen sulfide); and formulation Inv2b would be the selected corrosion inhibitor/sample as this formulation evolves no hydrogen sulfide.  One of ordinary skill in the art at the time of filing would be motivated to test the release capacity of hydrogen sulfide from multiple corrosion inhibitors as a means of minimizing the amount of hydrogen sulfide produced, which can be exposed to workers from the toxic release of hydrogen sulfide from products being in storage (paragraph [0004], lines 5-12).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art to US 2014/0004611 discloses a process for determination of hydrogen sulfide within crude and residual oils.
   The prior art to US 6,920,802 discloses an adsorption trap for the detection of corrosion inhibitors within a gas stream.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856